 1    OLIVIER SCHREIBER & CHAO LLP                   MORGAN, LEWIS & BOCKIUS LLP
      Monique Olivier (SBN 190385)                   Robert Jon Hendricks, State Bar No. 179751
 2    (monique@osclegal.com)                         Nancy Villarreal, State Bar No. 273604
      201 Filbert Street, Suite 201                  One Market, Spear Street Tower
 3    San Francisco, CA 94133                        San Francisco, CA 94105-1596
      Telephone: (415) 484-0980                      Tel: +1.415.442.1000
 4                                                   Fax: +1.415.442.1001
      KOSINSKI + THIAGARAJ, LLP                      E-Mail: rj.hendricks@morganlewis.com
 5    Alison Kosinski (SBN 261676)                   E-Mail: nancy.villarreal@morganlewis.com
      (alison@ktlawsf.com)
 6    Emily Thiagaraj (SBN 284634)                   MORGAN, LEWIS & BOCKIUS LLP
      (emily@ktlawsf.com)                            BRENDAN T. KILLEEN (admitted pro hac vice)
 7    201 Filbert Street, Suite 201                  101 Park Avenue
      San Francisco, CA 94133                        New York, New York 10178
 8    Telephone: (415) 230-2860                      Telephone: 212-309-6000
      Attorneys for Plaintiffs and the Class         Facsimile: 212-309-6001
 9                                                   E-Mail: brendan.killeen@morganlewis.com
      Additional Counsel on Signature Page
10                                                   Attorneys for Defendants
                                                     VIRGIN AMERICA INC.
11                                                   and ALASKA AIRLINES, INC.

12

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15

16   JULIA BERNSTEIN, LISA MARIE SMITH,                   Case No. 15-cv-02277-JST
     and ESTHER GARCIA, on behalf of
17   themselves and all others similarly situated,        CLASS ACTION

18                          Plaintiffs,                   STIPULATION TO:

19                   vs.                                  (1) MODIFY BRIEFING SCHEDULE
                                                          FOR DEFENDANTS’ MOTION FOR
20   VIRGIN AMERICA INC.; ALASKA                          STAY OF EXECUTION OF
     AIRLINES, INC. and Does 1-10, inclusive;             JUDGMENT AND SETTING OF
21                                                        SUPERSEDEAS BOND AMOUNT;
                            Defendants.                   AND
22
                                                          (2) TO EXTEND STAY OF
23                                                        ENFORCEMENT PENDING
                                                          RESOLUTION OF THE FOREGOING
24                                                        ISSUE; [PROPOSED] ORDER

25

26

27

28

     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                     CASE NO. 15-cv-02277-JST
 1          Plaintiffs Julia Bernstein, Esther Garcia and Lisa Marie Smith (“Plaintiffs”) and
 2   Defendants Virgin America Inc. and Alaska Airlines, Inc. (“Defendants”) (collectively, the
 3   “Parties”), through their counsel, hereby stipulate and agree that:
 4          WHEREAS, the Court entered judgment on February 4, 2019 (Dkt. 367);
 5          WHEREAS, on February 14, 2019, the Court granted the Parties’ request (Dkt. 368) to
 6   continue the deadline for Defendants to file a motion for stay of execution of judgment through
 7   appeal and to set the amount of a supersedeas bond to March 13, 2019, set Plaintiffs’ deadline to
 8   file any opposition to such motion on April 3, 2019, and set Defendants’ deadline to reply on
 9   April 17, 2019 (Dkt. 369);
10          WHEREAS, on February 14, 2019, the Court further granted the Parties’ request for an
11   extension of stay of execution and enforcement of judgment by which any execution or
12   enforcement of the judgment was stayed until through ten (10) court days after the Court set the
13   amount of a supersedeas bond or the Court approved a stipulation submitted by the Parties
14   resolving the amount of the supersedeas bond (Dkt. 369);
15          WHEREAS, the Parties have met and conferred regarding Defendants’ motion for stay of
16   execution of judgment through appeal and to set the amount of a supersedeas bond in an attempt
17   to resolve these issues through stipulation;
18          WHEREAS, as of March 12, 2019, the Parties have reached an agreement regarding the
19   amount of a supersedeas bond and continue to meet and confer regarding the form of the
20   supersedeas bond; and
21          WHEREAS, the additional time provided for by this stipulation will facilitate those
22   discussions;
23          IT IS NOW HEREBY STIPULATED AND AGREED that:
24          Pursuant to N.D. Cal. L.R. 6-2, the Parties agree to:
25              a. Continue Defendants’ deadline to file: (i) a stipulation and proposed order for
26                  approval of supersedeas bond and to continue stay of execution and enforcement
27                  of judgment pending appeal; or (ii) if a stipulation cannot be reached, a bond
28                  motion for stay of execution of judgment through appeal and to set the amount of a
                                                       1
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                      CASE NO. 15-cv-02277-JST
 1                  supersedeas bond from March 13, 2019 to March 20, 2019. The Parties further
 2                  agree to continue Plaintiffs’ deadline to file any opposition to such motion to April
 3                  10, 2019, and extend Defendants’ deadline to reply to April 24, 2019; and
 4              b. The current automatic stay of enforcement of judgment is continued through ten
 5                  (10) court days after the Court has set the amount of a supersedeas bond or has
 6                  approved a stipulation submitted by the Parties resolving the amount of the
 7                  supersedeas bond.
 8          SO STIPULATED.
 9
10   Date: March 13, 2019                         Respectfully submitted,

11                                                OLIVIER SCHREIBER & CHAO LLP
                                                  /s/ Monique Olivier*
12                                                Monique Olivier

13                                                Attorneys for Plaintiffs and the Certified Class

14   Date: March 13, 2019                         MORGAN LEWIS & BOCKIUS

15
                                                  /s/ Brendan T. Killeen
16                                                Brendan T. Killeen

17                                                Attorneys for Defendants

18

19          *I, Brendan T. Killeen, have obtained the consent of Monique Olivier to this filing,
     pursuant to the Local Rules.
20

21

22   Additional Plaintiffs’ Counsel:

23   JAMES E. MILLER (SBN 262553)
     (jmiller@sfmslaw.com)
24   SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
     65 Main Street
25   Chester, CT 06412
     Telephone: (860) 526-1100
26
     KOLIN C. TANG (SBN 279834)
27   (ktang@sfmslaw.com)
     CHIHARU G. SEKINO (SBN 306589)
28   (csekino@sfmslaw.com)
                                                      2
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                       CASE NO. 15-cv-02277-JST
     SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
 1   401 West A Street, Suite 2550
     San Diego, CA 92101
 2   Telephone: (619) 235-2416
 3   JAMES C. SHAH (SBN 260435)
     (jshah@sfmslaw.com)
 4   SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
     35 East State Street
 5   Media, PA 19063
     Telephone: (610) 891-9880
 6
     Attorneys for Plaintiffs and the Class
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              3
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER   CASE NO. 15-cv-02277-JST
 1                                          [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that:
 3            1.       The deadline for Defendants to file: (a) a stipulation and proposed order for
 4   approval of supersedeas bond and to continue stay of execution and enforcement of judgment
 5   pending appeal; or (b) if a stipulation cannot be reached, a bond motion for stay of execution of
 6   judgment through appeal and to set the amount of a supersedeas bond file a motion to stay of
 7   execution of judgment through appeal and to set the amount of a supersedeas bond, is continued
 8   from March 13, 2019 to March 20, 2019. Plaintiffs’ deadline to file any opposition to such
 9   motion is April 10, 2019, and Defendants’ deadline to reply is April 24, 2019; and
10            2.       The current automatic stay of enforcement of judgment is continued through ten
11   (10) court days after the Court has set the amount of a supersedeas bond or has approved a
12   stipulation submitted by the Parties resolving the amount of the supersedeas bond.
13

14            IT IS SO ORDERED.
15

16                 March 14, 2019
     Dated:
17                                                   JON S. TIGAR
                                                     UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
                                                        4
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                         CASE NO. 15-cv-02277-JST
